Citation Nr: 1642202	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-33 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Marine Corps from August 1963 to July 1967. He was in combat in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Seattle, Regional Office (RO) and a January 2011 decision of the Albuquerque, New Mexico, RO. The Veteran had previously been denied service connection for PTSD in a January 2005 decision of the Albuquerque, New Mexico, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Generally, absent the filing of a notice of disagreement (NOD) within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

In January 2005, VA denied service connection for PTSD as there was no "objective evidence showing [the Veteran] participat[ed] in combat." The Veteran was informed in writing of the adverse decision and his appellate rights in January 2005. He did not submit an NOD with the adverse decision.

In June 2009, the Veteran sought to reopen his claim for service connection. In October 2010, additional relevant service documentation, including documentation of combat while participating in counter-insurgency operations in Vietnam, was received. The additional service documentation was not previously of record.

The provisions of 38 C.F.R. § 3.156 (c) direct, in pertinent part, that:

(c) Service department records. (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 

VA's receipt of additional relevant service treatment records following the January 2005 rating decision mandates that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder be reconsidered. 38 C.F.R. § 3.156(c).

Remand is necessary, however, to obtain a new medical opinion. The December 2010 VA examination states that a PTSD diagnosis "is suggested," refers repeatedly to "his PTSD," but lists a diagnosis of generalized anxiety disorder only. Remand is necessary to clarify the Veteran's psychiatric diagnoses and whether any identified diagnosis is related to service. Additionally, the examiner indicated that the Veteran's anxiety was related to his medical problems so an opinion is also necessary as to whether the Veteran's service-connected diabetes mellitus with neuropathy caused or aggravated any identified psychiatric disorders. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Given the cited deficiencies, the Board finds that further VA evaluation is required to adequately address the issues raised by the instant appeal.

The case is REMANDED for the following action:

1.  Return the file to the VA examiner who conducted the December 2010 VA PTSD examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA psychiatric examination to obtain an opinion as to the nature and etiology of any psychiatric disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  Identify all of the Veteran's psychiatric disorders.

b.  State an opinion as to whether any identified psychiatric disorder had its onset during active service or was caused by active service.

c.  State an opinion as to whether any identified psychiatric disorder was caused by the Veteran's service-connected diabetes mellitus with neuropathy.

d.  State an opinion as to whether any identified psychiatric disorder was aggravated by the Veteran's service-connected diabetes mellitus with neuropathy.

The examiner's attention is drawn to the following:

*Statements and correspondence from the Veteran describing his experiences while in service in Vietnam:
	--July 2004 (two statements)
	--August 2004 (one statement and one 
      correspondence)
	--July 2009
	--September 2010
	--November 2010
	--August 2011
*September 2010 VA mental health assessment.
*December 2010 VA PTSD examination.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




